                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 KC TENANTS,

     Plaintiff,
                                                 Case No. 4:20-cv-00784-HFS
         v.

 DAVID M. BYRN, in his official capacity as
 the Presiding Judge for the 16th Judicial
 Circuit Court, Jackson County, Missouri; and
 MARY A. MARQUEZ, in her official
 capacity as the Court Administrator for
 Jackson County, Missouri,

     Defendants.


                                    NOTICE OF APPEARANCE

       Please take notice that Steven A. Myers hereby enters his appearance as counsel of record

for the United States of America.


Dated: October 27, 2020                            Respectfully submitted,

                                                   JEFFREY BOSSERT CLARK
                                                   Acting Assistant Attorney General

                                                   ERIC BECKENHAUER
                                                   Assistant Director, Federal Programs Branch

                                                   /s/ Steven A. Myers
                                                   STEVEN A. MYERS
                                                   Senior Trial Counsel (NY Bar No. 4823043)
                                                   United States Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street NW
                                                   Washington, DC 20005
                                                   Tel: (202) 305-8648
                                                   Fax: (202) 616-8470
                                                   E-mail: steven.a.myers@usdoj.gov

                                                   Counsel for the United States


          Case 4:20-cv-00784-HFS Document 36 Filed 10/27/20 Page 1 of 1
